Mr. Justice Benson
delivered the opinion of the court.
It will be seen from the statement of the issues that we are simply to determine from the evidence whether or not the transfer of property from the son to the father was an honest one and in payment of a bona fide debt. The evidence is voluminous, and covers a vast number of individual transactions. We have gone through this record with extreme care, at a considerable expense of time, labor and patience. A detailed. analysis would not be of any value to the individual litigants or to the bar generally. It is *495therefore deemed proper to say that we are unable to find any convincing evidence that Morris L. Court-right was guilty of any fraud or deceit in connection with the transactions of which complaint is made. It is true that the conduct of Harry M. Courtright has been far from praiseworthy or commendable. He did •submit to the plaintiff bank several written statements of his financial condition which represented him as having net assets in excess of $100,000, when in fact he had no assets of any appreciable value. He does not in any definite way account for the large sums of money which passed through his hands, and the glaring fact remains that he has grossly wronged the bank that befriended him; but we think the evidence justifies the findings of the trial court that he did owe his father a large amount of money, the value of the property transferred does not exceed the indebtedness, and there is nothing in the record disclosing any knowledge upon the part of the father in relation to his son’s 5 wrongful acts.
1, 2. We cannot decree a foreclosure of plaintiff’s lien upon the real property in Skamania County, Washington, and Clackamas County, Oregon, for the trial court had no jurisdiction for that purpose, and it is therefore beyond our power: Section 396, L. O. L.; 27 Cyc. 1519, and cases there cited.
It follows that the decree of the trial court must be .affirmed, and it is so ordered.
Affirmed. Modified on Rehearing.
Mr. Chief Justice Moore, Mr. Justice Bean and Mr. Justice Burnett concur.